The judgment of the court was pronounced by
Eustis, C. J.
This case was argued at the same time with that of Fullerton v. Kennedy and Foster, and it is agreed by counsel that it only differs from that case on a fact disclosed by a witness, which it is contended establishes a full knowledge of the ownership of the plaintiff of the lot of whiskey which is the subject of the present suit.
The same judgment was rendered by the judge of the first instance, as in the other suit, and the defendants have taken this appeal.
The witness was a deputy sheriff and was serving process, at the instance of J. and R. Geddes against some other parties, for the seizure of the lot of whiskey on which the defendants had made an advance; he swears, that in the spring of 1847 he had a writ of sequestration for the seizure of some whiskey; the suit was J. and R. Geddes v. Ellmaker and Viosca; witness went to the store of Messrs. Ellmaker and Viosca, in company with Mr. John Geddes, to sequester the whiskey, and witness being very intimate with Captain Fullerton, and knowing of these transactions, remarked to Mr. Geddes that the whiskey belonged to Captain Fullerton; he replied, he knew that Captain Fullerton's money had paid for the whiskey; but that he thought Bennett had the control of it and could do as he pleased.
We think this evidence makes no material difference between the two cases. The absence of any designation of the time at which this knowledge came to the party renders the testimony of no avail. Nor do we think the admission, if taken together and weighed under the caution with which evidence of this kind ought always to be considered, would establish bad faith on the part of the defendants.
The judgment of the district court is therefore reversed, and judgment rendered for the defendants, with costs in both courts.